Citation Nr: 1031484	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  04-02 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left ear disability, 
to include as due to undiagnosed illness.

2.  Entitlement to an initial rating greater than 10 percent for 
chronic obstructive pulmonary disease (COPD) with chronic 
reactive bronchitis.

3.  Entitlement to an initial rating greater than 10 percent for 
dysmenorrhea for the time period prior to April 20, 2009 

4.  Entitlement to an initial rating greater than 30 percent for 
status post transvaginal hysterectomy since August 1, 2009.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1986 to 
April 1987, and from March 1988 to November 1991, with service in 
the Southwest Asia (SWA) theater of operations during the Persian 
Gulf War from January 1991 to May 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision in September 2002 by the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
This matter was remanded in May 2006 and March 2009.

On March 16, 2005, the Veteran testified at a hearing before the 
undersigned at the RO.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The Veteran's left Eustachian tube dysfunction with tympanic 
membrane retraction first manifested in service.

2.  The Veteran's COPD with chronic reactive bronchitis is not 
shown to result in a Forced Expiratory Volume in one second (FEV-
1) of 70 percent or less than predicted, an FEV-1 to Forced Vital 
Capacity (FEV-1/FVC) of 70 percent less than predicted, a 
Diffusion Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) of 65 percent or less than predicted, a 
maximum oxygen consumption of 15 to 20 ml/kg in (with 
cardiorespiratory limit), the need for inhalational, oral or 
systemic therapy, or other symptoms such as cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, an episode of 
respiratory failure, or oxygen therapy. 

3.  For the period prior to April 20, 2009, the Veteran's 
gynecological disorder was manifested by dysmenorrhea and 
menorrhagia not controlled by treatment, but absent bowel or 
bladder symptoms.

4.  For the period since August 1, 2009, the Veteran's 
gynecological disorder has been manifested by removal of uterus.


CONCLUSIONS OF LAW

1.  Service connection for left Eustachian tube dysfunction with 
tympanic membrane retraction is warranted.  38 U.S.C.A. § 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for COPD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.7, 4.97, Diagnostic 
Codes (DCs) 6602, 6603, 6604 (2009).  

3.  For the period prior to April 20, 2009, the criteria for an 
initial 30 percent evaluation for dysmenorrhea have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 
4.116, DC 7629 (2009).

4.  For the period from August 1, 2009, the criteria for an 
initial evaluation in excess of 30 percent for status post 
transvaginal hysterectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.116, DC 
7618 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claim

The Veteran seeks service connection for a left ear disability.  
Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(specifically addressing claims based ionizing radiation 
exposure).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A 
disorder may be service-connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

Disorders diagnosed after discharge may still be service-
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

The facts of this issue may be briefly summarized.  The Veteran 
received treatment for otitis media in July 1990.  She waived 
undergoing a service separation examination.  The Veteran has 
reported recurrent and persistent left ear infections since her 
discharge from service, which are partially corroborated by 
postservice treatment records reflecting diagnoses of ear 
infection, sinusitis and pharyngitis.  The Board finds no basis 
to impeach the veracity of her assertions.  

The postservice medical records, which do reflect treatment for 
multiple left ear abnormalities, ultimately diagnosed the Veteran 
with left Eustachian tube dysfunction with tympanic membrane 
retraction.  This was treated with left myringotomy with 
typanostomy tube insertion. 

In October 2007, a VA C&P examiner provided the following 
opinion:

I have reviewed [the Veteran's] service medical 
record which shows a multiple clinic visits for 
ear pain 1990, ear ache in 1998 and several 
diagnoses of pharyngitis and rhinitis.

It is at least as likely as not (50/50) 
probability that her current diagnosis of chronic 
ear pain is related to her symptoms occurring 
during service.

Rationale:  From reviewing her SMR she had 
documented similar ear complaints while in the 
service, thus her current complaints are likely 
related to her symptoms while in service.

This examiner later retracted this opinion with a statement that 
he could find no objective evidence to corroborate the chronic 
left ear complaint.

A June 2009 VA C&P examiner provided diagnoses of left retraction 
of the tympanic membrane and Eustachian tube dysfunction which 
were less likely than not caused by military service.  The 
examiner indicated that the Veteran's impairment was generally 
related to her anatomy and physiologic reaction to allergies.

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The Board finds the Veteran's report of recurrent left ear 
infection since service to be credible and supported by the 
evidentiary record.  The October 2007 VA C&P examiner initially 
found continuity of symptomatology, but later retracted the 
opinion when an actual diagnosis could not be provided.  However, 
the record reflects diagnoses of left Eustachian tube dysfunction 
with tympanic membrane retraction.  The statement from the 
October 2007 VA C&P examiner, as well as the lay descriptions by 
the Veteran, places the onset of this disorder during service.  
The claim, therefore, is granted.

Disability ratings

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded). Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of descriptive terminology by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board notes that a lay claimant is competent to provide 
testimony concerning factual matters of which he/she has 
firsthand knowledge (i.e., experiencing or observing pain in his 
feet and shortness of breath).  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As noted by the Court, lay testimony is competent when it regards 
the readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. 
§ 3.159(a)(2).  In this regard, the Court has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of the presence or 
absence of the claimed symptomatology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

COPD

The Veteran is service-connected for COPD.  A June 2009 VA C&P 
examination report provided an additional diagnosis of probable 
type B dominant chronic reactive bronchitis.  Respiratory 
disorders are evaluated under DCs 6600 through 6817 and 6822 
through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under 
these diagnostic codes will not be combined with each other.  
Rather, a single rating will be assigned under the diagnostic 
code which reflects the predominant disability with elevation to 
the next higher evaluation only where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.96(a).

The Veteran is currently rated under DC 6604.  DC 6604 pertains 
to COPD and provides for a 10 percent rating where forced 
expiratory volume in one second (FEV-1) is 71- to 80- percent 
predicted; or if the FEV-1 to forced vital capacity (FVC) ratio 
is 71 to 80 percent; or if diffusion capacity of the lung for 
carbon monoxide (DLCO) by the single breath method (SB) is 66- to 
80-percent predicted.  A 30 percent rating contemplates FEV-1 of 
56- to 70-percent predicted; or FEV- 1/FVC of 56 to 70 percent; 
or DLCO (SB) of 56- to 65-percent predicted.

Under DC 6604, the next higher 60 percent rating requires FEV-1 
of 40- to 55- percent predicted; or FEV-1/FVC of 40 to 55 
percent; or DLCO(SB) of 40- to 55-percent predicted; or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating requires FEV-1 less than 40 percent 
predicted; or FEV-1/FVC less than 40 percent; or DLCO(SB) of less 
than 40-percent predicted; or maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiorespiratory 
limitation); or cor pulmonale (right-sided heart failure); or 
right ventricular hypertrophy; or pulmonary hypertension (shown 
by echo or cardiac catheterization); or an episode or episodes of 
acute respiratory failure; or oxygen therapy.  38 C.F.R. § 4.97, 
DC 6604.

DC 6602 pertains to bronchial asthma and provides for a 10 
percent rating where forced expiratory volume in one second (FEV-
1) is 71- to 80- percent predicted; or if the FEV-1 to forced 
vital capacity (FVC) ratio is 71 to 80 percent; or intermittent 
inhalational or oral bronchodilator therapy.  A 30 percent 
evaluation requires FEV-1 of 56 to 70 percent predicted, or FEV-
1/FVC of 56 to 70 percent, or daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.

Under DC 6602, a 60 percent evaluation requires FEV-1 of 40 to 55 
percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of exacerbations, 
or intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent evaluation 
requires FEV-1 less than 40 percent predicted, or; FEV-1/FVC less 
than 40 percent, or; there is more than one attack per week with 
episodes of respiratory failure, or required daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, DC 6602.  

Notably, DC 6603 pertains to pulmonary emphysema and is identical 
to the rating criteria for COPD under DC 6604.  

In most circumstances, VA evaluates PFT results based upon post-
bronchodilation results.  See 61 Fed. Reg. 46720 (Sept. 5, 1996).  
In so deciding, VA noted that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria had recommended testing for pulmonary 
function after optimum therapy based upon reasoning that the 
results of such tests reflected the best possible functioning of 
an individual and were the figures used as the standard basis of 
comparison of pulmonary function.  It was also noted that using 
post-bronchodilation results would assure consistent evaluations.  
Id. at 46723.

Notably, VA amended the rating schedule concerning respiratory 
conditions, effective October 6, 2006, to clarify the use of PFTs 
in evaluating respiratory conditions.  See 71 Fed. Reg. 52457-01 
(Sept. 6, 2006).  A new paragraph (d) to 38 C.F.R. § 4.96, titled 
"Special provisions for the application of evaluation criteria 
for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" 
has seven provisions.  PFTs are required to evaluate respiratory 
conditions except in certain situations.  If a DLCO (SB) test is 
not of record, evaluation should be based on alternative criteria 
as long as the examiner states why the DLCO(SB) test would not be 
useful or valid in a particular case.

When the PFTs are not consistent with clinical findings, 
evaluation should generally be based on the PFTs.  Post-
bronchodilator studies are required when PFTs are done for 
disability evaluation purposes with some exceptions; when 
evaluating based on PFTs.  Post-bronchodilator results are to be 
used unless they are poorer than the pre-bronchodilator results, 
then the pre- bronchodilator values should be used for rating 
purposes.  When the results of different PFTs (FEV-1, FVC, etc.) 
are disparate, the test result that the examiner states most 
accurately reflects the level of disability should be used for 
evaluation, and if the FEV-1 and the FVC are both greater than 
100 percent, a compensable evaluation based on a decreased FEV-
1/FVC ratio should not be assigned.

In issuing the final rule for section (d) above, VA noted that 
the regulations did not require that a maximum exercise capacity 
test be conducted in any case.  Notably, VA stated that the test 
was not routinely conducted and not even available in some 
medical facilities.  Rather, the standard of measure could 
provide an alternative to an increased rating if already 
available of record.  71 Fed. Reg. at 52458.

A private July 2002 health questionnaire included the Veteran's 
denials of a history of chronic cough, shortness of breath, 
asthma or emphysema.

On her initial VA C&P examination in July 2002, the Veteran 
primarily denied shortness of breath or any respiratory 
disturbances.  She described some chest comfort which she 
attributed to ear pain.  

Notably, an August 2002 VA psychiatric progress note indicated 
that the Veteran manifested panic symptoms of chest pain, 
shortness of breath, sweating, nausea, and shortness of breath 
lasting 30 minutes.

A VA X-ray examination in September 2002 showed the Veteran to 
have scattered areas of emphysematous change in both upper lobes.  

In December 2002, the Veteran underwent a VA pulmonary 
consultation.   She primarily reported a chronic left-sided chest 
pain with a dry cough.  A PFT showed an FEV-1 of 87% predicted, 
an FEV-1/FVC of 77% predicted and a DLCO (SB) of 68% predicted.  
The results were interpreted as showing mildly decreased DLCO 
with no obstructive or restrictive aspects.

An August 2003 pulmonary ventilation/perfusion scan resulted in 
impressions of near-normal perfusion scan, and probable airway 
disease and interstitial lung disease.  

An October 2003 VA pulmonary consultation included the Veteran's 
reports that her chest pain symptoms had improved.  It was noted 
that her V/Q scan was negative, and that RA factor and other 
tests including 1 antitrypsin were within normal limits.

A March 2004 progress note included an impression of atypical 
chest pain produced by stress.  

An October 2004 VA pulmonary consultation concluded that the 
Veteran's report of chest pain sounded related to musculoskeletal 
stress as all prior pulmonary work-ups were negative.

The Veteran underwent additional VA C&P examination on June 18, 
2009.  At that time, the Veteran reported insidious onset of 
dyspnea on exertion in 2003, associated with chronic cough 
scantly productive of white sputum.  She described a worsening of 
her dyspnea over the last 6 years resulting in a decrease in 
tolerance for physical exercise.  She reported being short of 
breath most of the day, even with inactivity.  Her symptoms were 
acutely worsened with activity.  She frequently awoke at night 
with dyspnea and the need for water.  She also treated these 
symptoms with a borrowed Albuterol spray.  The Veteran further 
complained of frequent anterior sharp chest pain that lasted an 
hour aggravated by deep inspiration and cough.  She reported 
frequent day and night sweats.  She denied hemoptysis, orthopnea, 
pedal edema, snoring, or daytime hypersomnolence.  

On examination, the Veteran's chest was symmetrical with full 
expansions.  There were good breath sounds (BS) to the bases 
bilaterally.  There were no adventitious sounds or disturbances 
in conduction.  PFT showed an FEV-1 of 75% predicted, an FEV1/FVC 
ratio of 65% predicted, and DLCO (SB) of 75% predicted.  The 
PFT's were interpreted as showing moderately, partially 
reversible obstruction with air-trapping, and normal diffusion.  
A chest X-ray revealed no evidence of cardiac or pulmonary 
pathology.  The radiologist indicated that the FEV-1 result best 
correlated with the severity in the case.  The examiner offered 
the following impression:

CHRONIC OBSTR[U]CTIVE PULMONARY DISEASE:  Probable 
type B-dominant - (Chronic Reactive Bronchitis) of 
moderate severity.  Possible causative/aggravating 
insults include smoking and/or exposure to noxious 
substances inhaled during the Gulf War campaign.  
It is not possible to determine IF and to what 
extent these two potential insults have 
contributed to her respiratory ailment today.

Of note, the [V]eteran demonstrated a good 
response to the bronchodilator trial and is 
currently on no directed (by a physician) therapy 
for this.

On review of the record, the Board finds that the lay and medical 
evidence fails to demonstrate the Veteran's entitlement to an 
initial rating greater than 10 percent for her service-connected 
respiratory disorder for any period of time during the appeal 
period.  In this respect, PFT testing in December 2002 showed an 
FEV-1 of 87% predicted, an FEV-1/FVC of 77% predicted and a DLCO 
(SB) of 68% predicted.  This findings fall short of the criteria 
supporting a 30 percent rating under DCs 6602, 6603 or 6604.

The PFT testing in June 2009 showed an FEV-1 of 75% predicted and 
a DLCO (SB) of 75% predicted, which reflect findings well short 
of the criteria for a 30 percent rating under either DCs 6602, 
6603 or 6604.  The Veteran's did have an FEV1/FVC ratio of 65% 
predicted, which technically meets the criteria for a 30 percent 
schedular rating.  However, the VA pulmonologist noted the 
disparity of this reading with the remaining PFT results and 
provided specific opinion that the Veteran's FEV-1 result best 
correlated with the severity in her case.  As a result of that 
opinion, the Board rejects the FEV1/FVC finding and relies on the 
FEV-1 result as the best indicator of disability level.  
38 C.F.R. § 4.96(d)(6).  See also 71 Fed. Reg. 52457-01 (Sept. 6, 
2006).  

Additionally, the evidentiary record is negative for evidence of 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), other symptoms such as cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, an episode 
of respiratory failure, or oxygen therapy, or that the Veteran 
has been prescribed any inhalational or oral bronchodilator 
therapy, inhalational anti-inflammatory medication, systemic 
(oral or parenteral) high dose corticosteroids, or immuno-
suppressive medications. 

The Board acknowledges the Veteran's report of chest pain, 
dyspnea and shortness of breath.  However, as reflected in the 
chronological statements, the Veteran's descriptions of breathing 
impairments are vague and inconsistent.  The Board further 
observes that medical professionals attributed her symptoms such 
as shortness of breath and chest pain as part and parcel of an 
anxiety disorder.  In any event, the Board places greater 
probative value to the findings from the PFT results which 
provide a more accurate and objective measurement of her overall 
respiratory impairment, greatly outweighing the Veteran's 
allegations to the contrary.

The Board further acknowledges the Veteran's apparent use of a 
bronchodilator.  According to the Veteran's own statements, she 
has "borrowed" this medicine from a friend.  This borrowing 
does not meet the criteria of physician prescribed medications to 
treat her disability.

Gynecological

Historically, the Veteran had the onset of abnormal menses 
diagnosed as dysfunctional uterine bleeding during service.  
Post-service, the Veteran continued to report dysmenorrhea and 
menorrhagia, primarily around the time of her period.  Her 
symptoms were recurrent, although the Veteran's descriptions of 
the severity varied greatly.  She also suffered from cervical 
inflammation with abnormal pap smears with atypical squamous cell 
of undetermined significance (ASCUS).  

On April 20, 2009, the Veteran underwent a transvaginal 
hysterectomy based upon diagnoses of symptomatic uterine fibroids 
causing menorrhagia and severe dysmenorrhea, and failed medical 
management.

For the time period prior to April 20, 2009, the Veteran's 
gynecological disability was predominately manifested by symptoms 
of menorrhagia and severe dysmenorrhea.  The assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).

The Board is of the opinion that the Veteran's gynecological 
disability was more appropriately rated as endometriosis under DC 
7629.  Under this diagnostic code, a 10 percent evaluation is 
warranted for pelvic pain or irregular bleeding requiring 
continuous treatment for control.  38 C.F.R. § 4.117, DC 7629.  A 
30 percent rating is warranted for pelvic pain or heavy or 
irregular bleeding not controlled by treatment.  Id.  A maximum 
50 percent evaluation requires lesions involving bowel or bladder 
confirmed by laparoscopy, pelvic pain or heavy or irregular 
bleeding not controlled by treatment, and bowel or bladder 
symptoms.  Id.  It should be noted that the regulation requires 
that the diagnosis of endometriosis must be substantiated by 
laparoscopy.

As reflected above, prior to April 20, 2009, the Veteran's 
gynecological disorder was manifested by dysmenorrhea and 
menorrhagia not controlled by treatment.  In fact, she underwent 
a transvaginal hysterectomy based upon a medical diagnosis of 
failed medical management of her symptoms.  As such, the Board 
finds that the criteria for the 30 percent rating have been met.  

A further review of the record, however, does not establish the 
Veteran's entitlement to the maximum 50 percent rating under DC 
7629 for the time period prior to April 20, 2009.  In this 
respect, there is no laparoscopy confirmation of lesions 
involving bowel or bladder.  Rather, the ultrasound leading to 
the April 2009 surgery only noted a 1.9 centimeter uterine 
fibroid.  The Veteran did report "occasional diarrhea," but 
this has been attributed to her service-connected irritable bowel 
syndrome (IBS).  The Veteran did not report any bladder 
abnormalities.  Thus, the lay and medical evidence is against a 
rating greater than 30 percent for the time period prior to April 
20, 2009.

Following the hysterectomy on April 20, 2009, the RO has 
evaluated the Veteran's service-connected gynecological disorder 
under DC 7618, pertaining to removal of the uterus, including the 
corpus.  Under this diagnostic code, a Veteran is initially 
provided a 100 percent rating for three months after removal, and 
thereafter a maximal 30 percent rating.  38 C.F.R. § 4.116, DC 
7618. 

In this case, the RO has assigned the 100 percent schedular 
rating for the three month period, and assigned the maximum 30 
percent schedular rating thereafter.  Additionally, the RO has 
awarded special monthly compensation (SMC) based upon anatomical 
loss of a creative organ.

Overall, the Board finds no authority to award the Veteran 
further schedular compensation following the transvaginal 
hysterectomy on April 20, 2009.  Notably, the Veteran only had 
her uterus removed.  Thus, there are no other potentially 
applicable diagnostic codes.  See generally 38 C.F.R. § 4.116, DC 
7615.

Extraschedular consideration

Finally, the Board is aware of the Veteran's complaints as to the 
effects of her service-connected COPD and gynecological disorder 
has on her activities of work and daily living.  She reports 
episodes of shortness of breath and dyspnea which have, in part, 
attributed to a psychiatric disorder.  Her VA C&P examinations 
have fully investigated the extent of her respiratory impairment, 
which are squarely addressed in the schedular criteria for DCs 
6602, 6603 and 6604.  With respect to her gynecological 
condition, again the schedular criteria fully encompass all 
symptoms reported by the Veteran.  In addition, following the 
hysterectomy, the Veteran has been awarded special monthly 
compensation.  

In the Board's opinion, the Veteran does not manifest any unusual 
symptoms or aspects of disability not contemplated in the 
schedular ratings assigned.  As the assigned schedular 
evaluations are deemed adequate, there is no basis for 
extraschedular referral in this case.  See Thun v. Peake, 22 Vet. 
App. 111, 114-15 (2008). Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the left ear disability claim, the Board is 
granting in full the benefits sought on appeal.  Thus, there is 
no need to discuss any potential notice or duty to assist errors 
on this claim.

With respect to the COPD and gynecological claims, the Veteran is 
challenging the initial evaluations assigned following grants of 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The Veteran's post-service VA and 
private medical records are on file, as are multiple VA 
examination reports.  The examination reports obtained are fully 
adequate, contain sufficient information to decide the issues on 
appeal, and substantially comply with the prior Board remand 
directives.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Veteran and her representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and have not argued (nor does 
the evidence show) any notice deficiency, or that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced her in the adjudication of her appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board 
finds that duty to notify and duty to assist have been satisfied.



ORDER

Service connection for left Eustachian tube dysfunction with 
tympanic membrane retraction is granted.

The claim for an initial rating greater than 10 percent for COPD 
with chronic reactive bronchitis is denied.

For the period prior to April 20, 2009, the claim for a 30 
percent rating for dysmenorrhea is granted.

For the period since August 1, 2009, the claim of entitlement to 
a disability rating greater than 30 percent for status post 
transvaginal hysterectomy is denied.



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


